—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 24, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
The court’s Sandoval ruling was a proper exercise of discretion. We conclude that, when read in the context of what preceded and followed it, the Sandoval ruling (which defendant did not seek to clarify) granted defendant’s request that the People be permitted to elicit only the number of defendant’s felony and misdemeanor convictions and not, as requested by the People, their nature and underlying facts. Defense counsel’s silence following the ruling indicate that this was how counsel interpreted it.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that they would not warrant reversal (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur—Sullivan, J. P., Lerner, Rubin and Tom, JJ.